DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite “wherein the actuating unit is formed as a motor unit and/or as a tensioning force unit, and the motor unit and/or the tensioning force unit performs the movement of the axle assembly of the door actuator”. This renders the claims indefinite, as the phrase “the actuating unit is formed as a motor unit and/or as a tensioning force unit, and the motor unit and/or the tensioning force unit performs the movement of the axle assembly of the door actuator” is unclear, since it is unclear what exactly is being claimed by the phrase “a motor unit and/or as a tensioning force unit”. It appears that the phrase “wherein the actuating unit is formed as a motor unit and/or as a tensioning force unit, and the motor unit and/or the tensioning force unit performs the ONLY as a motor unit, and ONLY the motor unit performs the movement of the axle assembly of the door actuator”, “wherein the actuating unit is formed ONLY as a tensioning force unit, and ONLY the tensioning force unit performs the movement of the axle assembly of the door actuator”, “wherein the actuating unit is formed as BOTH a motor unit and as a tensioning force unit, and BOTH the motor unit and the tensioning force unit performs the movement of the axle assembly of the door actuator”, “wherein the actuating unit is formed ONLY as a motor unit, and ONLY the tensioning force unit performs the movement of the axle assembly of the door actuator”, “wherein the actuating unit is formed ONLY a tensioning force unit, and ONLY the motor unit performs the movement of the axle assembly of the door actuator”). The limitation “wherein the actuating unit is formed as a motor unit and/or as a tensioning force unit, and the motor unit and/or the tensioning force unit performs the movement of the axle assembly of the door actuator” is therefore unclear and renders the claim indefinite. Appropriate correction is required. 
Claim 11 recites “the door actuator includes at least one abutment for the movement of the axle assembly and/or of the lever mechanism to at least at one of the closing position, a lever mounting position and the opening position”. This renders the clam indefinite, due to the usage of the term “and/or”. Examiner notes that use of the term “and/or” renders the claims indefinite as it is unclear what exactly is intended to be claimed. It appears that multiple configurations are being claimed by the term “and/or” (i.e. it appears that Applicant is claiming multiple structural configurations including “at ONLY the axle assembly”, “at least one abutment for the movement of ONLY the lever mechanism”, and “at least one abutment for the movement of BOTH the axle assembly and of the lever mechanism”). Examiner notes that all embodiments must be explicitly enabled in the disclosure as originally filed. Appropriate correction is required. 
Claims 4-8, 10, and 12-15 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Hass (US 2006/0244271).
Regarding claim 9, as best understood, Hass discloses a door drive including a door actuator with a mounting section (Figure 3, element 12) for the attachment to a counter- mounting section of a door (See at least Figures 10a-17b), an attachment device (Figure 3, element 20) for the attachment to a counter-attachment section of the door (See at least Figures 10a-17b) and a lever mechanism (Figure 3, considered combination of elements 14 and 16) with a first end and with a second end, for the mobile support of the door actuator at the attachment device between a closing position   
Regarding claim 10, Hass discloses wherein the axle assembly is mobile at least from a closing position into an opening position via at least one lever mounting position (See at least Figures 11a-15b)
Regarding claim 11, as best understood, Hass discloses wherein the door actuator includes at least one abutment for the movement of the axle assembly and/or of the lever mechanism at least at one of the closing position, lever mounting position and the opening position (Examiner notes that the “abutment” is considered to be elements 40, 42, 44, 46).
Regarding claim 12, Hass discloses wherein the actuating unit is able to move the axle5 BEI0267USassembly of the door actuator into at least one first lever mounting position and at least one second lever mounting position (Examiner notes that element 30 is capable of moving the axle assembly into a wide range of various positions).  
Regarding claim 15, Hass discloses wherein a computing unit of the door drive is formed with a memory unit for controlling the actuating unit, wherein the memory unit is formed for storing the lever mounting positions (See at least paragraphs [0078-0082]).


Claims 9-12 and 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Beran (US 5,687,507).
Regarding claim 9, as best understood, Beran discloses a door drive including a door actuator with a mounting section (Figure 1, shown but not explicitly labeled) for the attachment to a counter- mounting section of a door (See Figure 1), an attachment device (Figure 1, element 15) for the attachment to a counter-attachment section of the door and a lever mechanism (Figure 1, at least element 31) with a first end and with a second end, for the mobile support of the door actuator at the attachment device between a closing position and an opening position, wherein the attachment device is disposed at the first end of the lever mechanism and an axle assembly (See at least Figure 7, element 33) of the door actuator at a second end of the lever mechanism, and with an actuating unit (See at least Figure 2, considered at least element 93) of the door actuator for moving the axle assembly of the door actuator , wherein the actuating unit is formed as a motor unit (element 93 is a “motor unit”) and/or as a tensioning force unit, and the motor unit and/or the tensioning force unit performs the movement of the axle assembly of the door actuator (Figure 13, Examiner notes that element 30 “performs the movement” of element 48).  
Regarding claim 10, Beran discloses wherein the axle assembly is mobile at least from a closing position into an opening position via at least one lever mounting position (See Figures 1, See at least column 4, lines 24-41)
Regarding claim 11, as best understood, Beran discloses wherein the door actuator includes at least one abutment for the movement of the axle assembly and/or of the lever mechanism at least at one of the closing position, lever mounting position and/or the opening position (Examiner notes that the “abutment” is considered to be element 37).
Regarding claim 12, Beran discloses wherein the actuating unit is able to move the axle5 BEI0267USassembly of the door actuator into at least one first lever mounting position and at least one second lever mounting position (Examiner notes that element 37 is capable of moving the axle assembly into a wide range of various positions).  
Regarding claim 14, Beran discloses wherein the actuating unit is able to move the axle assembly of the door actuator into a first lever mounting position or into a second lever mounting position, based on a switch position of a switch of the door drive (See at least Figure 9A, element 133, column 7, lines 47-58).
Regarding claim 15, Beran discloses wherein a computing unit of the door drive is formed with a memory unit for controlling the actuating unit, wherein the memory unit is formed for storing the lever mounting positions (See Figure 10D, See at least column 9, lines 44-60)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hass (US 2006/0244271).
Regarding claim 1, as best understood, Hass discloses a method for mounting a door drive including a door actuator with a mounting section (Figure 3, element 12) for the attachment to a counter- mounting section of a door (See at least Figures 10a-17b), an attachment device (Figure 3, element 20) for the attachment to a counter-attachment section of the door (See at least Figures 10a-17b) and a lever mechanism (Figure 3, considered combination of elements 14 and 16) with a first end and with a second end, for the mobile support of the door actuator at the attachment device between a closing position and an opening position, wherein the attachment device is disposed at the first end of the lever mechanism and an axle assembly (See at least Figures 3-5 and 13, element 48) of the door actuator at a second end of the lever mechanism, and with an actuating unit (See at least Figure 13, element 30) of the door actuator for moving the axle assembly of the door actuator, wherein the actuating unit is formed as a motor unit (element 30 is a “motor unit”) and/or as a tensioning force unit, and the motor unit and/or the tensioning force unit performs the movement of the axle assembly of the door actuator (Figure 13, Examiner notes that element 30 “performs the movement” of  the method comprising: - attaching the attachment device to a counter-attachment section of the door, - mounting the mounting section of the door actuator to a counter-mounting section of the door, - moving the axle assembly of the door actuator into at least one first lever mounting position by means of the actuating unit, - disposing and affixing the first end of the lever mechanism to the attachment device, - disposing and affixing the second end of the lever mechanism to the axle assembly of the door actuator.  Examiner notes that the above assembly steps are necessarily required for proper setup of the door drive of Hass, and final assembly of the door drive of Hass is explicitly illustrated in multiple configurations in at least Figures 11a-11b, 12a-12b, 14a-14b, 15a-15b, and 17a-17b. However, if Applicant disagrees, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble the door drive of Hass in such a manner consisting of the mounting and assembly steps:- attaching the attachment device to a counter-attachment section of the door, - mounting the mounting section of the door actuator to a counter-mounting section of the door, - moving the axle assembly of the door actuator into at least one first lever mounting position by means of the actuating unit, - disposing and affixing the first end of the lever mechanism to the attachment device, - disposing and affixing the second end of the lever mechanism to the axle assembly of the door actuator. Examiner notes that the above mounting and assembly steps would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because they are logical and obvious and assembly of this nature is required for proper functionality of the door drive of Hass. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claim 7, Hass discloses wherein the door drive 
Regarding claim 8, Hass discloses wherein the door drive includes a computing unit with a memory unit for controlling the actuating unit, wherein the memory unit is formed for storing at least one lever mounting position (See at least paragraphs [0078-0082]).


Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 5,687,507).
Regarding claim 1, as best understood, Beran discloses a method for mounting a door drive including a door actuator with a mounting section (Figure 1, shown but not explicitly labeled) for the attachment to a counter- mounting section of a door (See Figure 1), an attachment device (Figure 1, element 15) for the attachment to a counter-attachment section of the door  and a lever mechanism (Figure 1, element 15) with a first end and with a second end, for the mobile support of the door actuator at the attachment device between a closing position and an opening position, wherein the 
device to a counter-attachment section of the door, - mounting the mounting section of the door actuator to a counter-mounting section of the door, - moving the axle assembly of the door actuator into at least one first lever mounting position by means of the actuating unit, - disposing and affixing the first end of the lever mechanism to the 
Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to mount and assemble the door drive of Beran via the above steps since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and the above process steps are considered to be obvious and logical solutions to mounting and assembling the door drive of Beran. 

Regarding claim 6, Beran discloses wherein the actuating unit moves the axle assembly of the door actuator into a first lever mounting position or into a second lever mounting position, based on a switch position of a switch of the door drive (See at least Figure 9A, element 133, column 7, lines 47-58). 
Regarding claim 7, Beran discloses wherein the door drive includes a building power mains connection and/or an energy accumulator for the power supply for the door actuator (Column 7, lines 15-26).
Regarding claim 8, Beran discloses wherein the door drive includes a computing unit with a memory unit for controlling the actuating unit, wherein the memory unit is formed for storing at least one lever mounting position (See at least Figures 10D-10F, Column 9, lines 44-61).
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Regarding the argument “there is no indication in Hass that there is a method for mounting a door drive including the claimed components and method steps”. Examiner notes that a mounting procedure is necessary for the installation of door drive of Hass, and for the door drive of Hass to function as intended. Additionally, Examiner notes that the incorporation of a combination of original claims 2 and 3 into independent claims 1 and 9 renders claims 1 and 9 indefinite (See rejection under 35 U.S.C. 112 above). However, as best understood, Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble the door drive of Hass in such a manner consisting of the mounting and assembly steps:- attaching the attachment device to a counter-attachment section of the door, - mounting the mounting section of the door actuator to a counter-mounting section of the door, - moving the axle assembly of the door actuator into at least one first lever mounting position by means of the actuating unit, - disposing and affixing the first end of the lever mechanism to the attachment device, - disposing and affixing the second end of the lever mechanism to the axle assembly of the door actuator. Examiner notes that the above mounting and assembly steps would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because they are logical and obvious and assembly of this nature is required for proper functionality of the door drive of Hass. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to mount and 

Regarding the argument “The Office Action alleges that Beran includes a motor unit (element 30) and a tensioning force unit (also element 30). See, Office Action, page 12. Applicant respectfully asserts that not only does Beran not include either of these components, Beran does not include a single component as alleged in the Office Action that corresponds with Applicant's claimed method for mounting a door”. Examiner greatly appreciates Applicant pointing out the cut-and-paste error in the rejection of claims 2 and 3. Examiner, however, points to claim 1 where the Examiner explicitly identifies “an actuating unit” as “Figure 2, considered at least element 93”. Examiner further notes that element 93 of Figure 2 is explicitly identified as a “drive motor” (See at least column 5, lines 20-30). Therefore, Examiner disagrees with Applicants argument that “Beran does not include a single component as alleged in the Office Action that corresponds with Applicant's claimed method for mounting a door”, since the Examiner has explicitly indicated numerous structure in the rejection of claim 1, including at least “a door drive including a door actuator with a mounting section (Figure 1, shown but not explicitly labeled) for the attachment to a counter- mounting section of a door (See Figure 1), an attachment device (Figure 1, element 15) for the attachment to a counter-attachment section of the door  and a lever mechanism (Figure 1, element 15) with a first end and with a second end, for the mobile support of the door actuator at the . 
Allowable Subject Matter
Claims 4-5 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634